The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a continuation of Serial No. 13/604728 and is, therefore, accorded the benefit of the earlier filing date of 06 September 2012.  Any previously presented rejections or objections which are not expressly repeated in this Office action are hereby withdrawn.
Claims 1-21 are pending in this application.
Examiner acknowledges receipt of Applicant’s formal drawings, received 12 February 2021.  These drawings are acceptable.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,921,835.  Although the claims at issue are not identical, they are not patentably distinct from each other.  In this regard, the instant claims do not include the previously claimed limitations related to the energy meter including specific components, the remote server storing previously collected data, the intelligent thermostat being networked with additional intelligent thermostats and designated as a master, nor application of a scaling factor to the energy usage data.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Hence, the instant claims are not patentably distinct from the patented claims.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by Applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by Applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by Applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7 and 9 are rejected under pre-AIA  35 U.S.C. §102(a), as being clearly anticipated by Clifton et al. (U.S. Patent Application Publication No. 2012/0054125), which discloses a “resource management and control system” that “includes real-time visibility to energy and water consumption … The resource management and control system monitors electricity and gas consumption, solar production, and water use in real time.  The control system includes a number of wireless access nodes for interfacing with the various systems within a property, and also includes monitoring, diagnostic and alerting capabilities” (abstract).
As per claim 1, Clifton et al. teach an “intelligent thermostat for controlling an HVAC system” (abstract; Figs. 1-2, 108; para [0051]), “the thermostat comprising: a microcontroller” (Fig. 2, 200; para [0056]), “a user interface communicatively coupled to the micro controller” (Fig. 1, 106; Fig. 2, 206), “the user interface operable to display information to the user and to receive input from the user” (Figs. 17-21; para [0058, 0140-0148]); “environmental sensors communicatively coupled to the microcontroller, the environmental sensors providing information to the microcontroller used in determining the operation of the HVAC system” (Fig. 1, 170; Fig. 7; para[0086]); “an HVAC control module communicatively coupled to the microcontroller and operable to provide control signals to the HVAC system” (Figs. 1-2, 108; para [0051]); “an energy usage collection interface communicatively coupled to the microcontroller, the energy usage collection interface operable to receive energy usage data from an energy meter installed at an electrical distribution panel” (Fig. 1, 112, 116; Fig. 2, 212; Figs. 3, 9, 12; para [0020, 0043, 0072, 0090-0096]); “and a network interface communicatively coupled to the microcontroller and operable to send data to and receive data from a remote server, wherein the intelligent thermostat receives energy usage data from the energy meter and sends the energy usage data to the remote server for processing” (Figs. 1-2, 196; para [0018-0019, 0053, 0059, 0064-0066]).
As per claim 2, Clifton et al. teach that “the user interface is a touch screen interface” (Figs. 11, 17-21; para [0108, 0148]).
As per claim 3, Clifton et al. teach that “the energy collection interface is a wireless networking interface” (abstract; para [0012, 0040-0042, 0068]).
As per claim 4, Clifton et al. teach that “the wireless networking interface is based on an IEEE 802.15.4 standard” (para [0041]).
As per claim 5, Clifton et al. teach that “the intelligent thermostat is wirelessly networked with one or more additional intelligent thermostats” (para [0051, 0055]).
As per claim 6, Clifton et al. teach that “the energy usage data received from the energy meter is unscaled,” since Clifton et al. provide for no scaling of the measured voltage and current data.
As per claim 7, Clifton et al. teach that “the energy usage data is line current data for input and load lines in the electrical distribution panel” (Fig. 1, 112, 116; Fig. 2, 212; Figs. 3, 9, 12; para [0020, 0043, 0072, 0090-0096]).
As per claim 9, Clifton et al. teach that “the energy usage data is made available to a user” (Figs. 17-21; para [0006, 0058, 0140-0148]).
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 10-21 are rejected under pre-AIA  35 U.S.C. §103(a), as being unpatentable over Clifton et al. (U.S. Patent Application Publication No. 2012/0054125), as applied to claims 1, 6 and 7 above, further in view of Bryson et al. (U.S. Patent Application Publication No. 2010/0318238).
As per claim 8, although Clifton et al. teach Applicant’s invention, substantially as instantly claimed, Clifton et al. do not provide for the instantly claimed “current data is scaled at the remote server based on line type and sensor type.”  In this regard, Bryson et al. teach “Regulation of a remote load center voltage from a local location of a voltage regulator and a voltage regulator control using voltage measurements from the remote load center obtained using a metering device at the load center in communication with the voltage regulator control.  The metering device may obtain remote voltage information at the load center and communicate such to the voltage regulator control using a direct communications line, a wide area network, or the like.  The communications may include electrical (e.g. copper cable), light (e.g. infrared over fiber optics), radio frequency, or the like.  The voltage regulator control may be configured to use local measurements and a line drop compensation algorithm in the event that the remote voltage information becomes unavailable” (abstract), wherein scaling of the measurements is provided for (para [0090-0097]).  It would have been obvious, to one having ordinary skill in the art, at the time the instant invention was made, to utilize such scaling in the system of Clifton et al., since Bryson et al. teach a resultant increased efficiency of regulation operation, be providing for more accurate estimated measurements (para [0089-0090]).
As per claims 10, 11 and 14-21, each of the claimed limitations have been addressed above.
As per claim 12, Clifton et al. provide for the use of historical data (para [0057]).
As per claim 13, Bryson et al. provide for updating scaling factors for use in correcting errors in the measured data (para [0089-0097]).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/15/22